Citation Nr: 0912816	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-36 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to 
September 1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision of the RO that, in 
pertinent part, declined to reopen claims for service 
connection for tinnitus and for diabetes mellitus on the 
basis that new and material evidence had not been received; 
and denied service connection for PTSD and for hypertension.

In June 2008, the Veteran testified during a hearing before 
the undersigned at the RO.  Also, during the hearing, the 
undersigned granted the Veteran's request for a 30-day 
abeyance to submit additional documentary evidence and waived 
initial consideration of the evidence by the RO.  This 
evidence, consisting primarily of deck logs, has been 
associated with the claims file. 

In a December 1986 decision, the Board denied service 
connection for diabetes mellitus.  That decision did not 
consider the claim on the basis of exposure to herbicides.  
Moreover, changes to the law regarding diseases associated 
with exposure to herbicides create a new basis of 
entitlement, so that the Board may adjudicate the Veteran's 
current claim for service connection for diabetes mellitus as 
an original, rather than as a reopened, claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 126 (2004).

The issues of service connection for PTSD and for 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 1986, the Board denied service connection for 
tinnitus.  

2.  Additional evidence not previously considered by the 
Board at the time of the December 1986 denial, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for tinnitus, and raises a reasonable possibility of 
substantiating the claim.  

3.  The evidence supports a link between currently diagnosed 
tinnitus and the tinnitus the Veteran exhibited in service.

4.  The evidence supports a finding of the Veteran's actual 
exposure to Agent Orange while serving aboard ship in the 
official waters in the Republic of Vietnam during the Vietnam 
era.


CONCLUSIONS OF LAW

1.  The December 1986 Board decision, denying service 
connection for tinnitus, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2008).

2.  The evidence received since the December 1986 Board 
decision is new and material, and the claim for service 
connection for tinnitus is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

4.  Diabetes mellitus is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable where further assistance would not aid the Veteran 
in substantiating his claims.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision in this appeal for 
reopening the claim for service connection for tinnitus and 
for service connection for diabetes mellitus, further 
assistance is unnecessary to aid the Veteran in 
substantiating his claims.

II.  Petition to Reopen

In a December 1986 decision, the Board denied service 
connection for tinnitus on the basis that, although the 
Veteran complained of tinnitus immediately following 
perforation of his left tympanic membrane in March 1971, 
there was no further mention of tinnitus in service or at his 
discharge examination.  The condition was considered acute 
and transitory with no chronic post-service residuals.

His service treatment records reveal a complaint of mild 
tinnitus in March 1971.    The Veteran did not report 
tinnitus at his discharge examination in September 1971.  The 
post-service treatment records reveal a complaint of tinnitus 
several years later in January 1986.  In July 1986, the 
Veteran indicated that he had worked as a millworker with 
hardly any noise effects.  

Based on this evidence, the Board concluded that chronic 
tinnitus was not incurred or aggravated by the Veteran's 
military service.

The present claim was initiated by the Veteran in August 
2003.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since December 1986 includes the 
report of a November 2003 VA examination.  During the 
November 2003 VA examination, it was opined that the tinnitus 
likely had its onset in service.  

The newly submitted evidence is relevant to the Veteran's 
claim.  Here, the evidence includes an etiology opinion 
linking current tinnitus to acoustic trauma in service.  This 
evidence raises a reasonable possibility of substantiating 
the claim for service connection.

Hence, the Veteran's application to reopen the claim for 
service connection for tinnitus must be granted.  38 U.S.C.A. 
§ 5108.

II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
Veteran's entry report no defects, except for mild exogenous 
obesity.

For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".  38 C.F.R. § 3.303 (2008).  

A.  Tinnitus

As noted above, service treatment records show that, in March 
1971, the Veteran complained of mild tinnitus.  

Private treatment records, dated in January 1986, include a 
diagnosis of tinnitus.  At that time the Veteran indicated 
the presence of tinnitus for many years.

The lack of contemporaneous medical evidence is not an 
absolute bar to the Veteran's ability to prove his claim of 
entitlement for disability benefits.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).

During a November 2003 VA examination, the examiner noted the 
Veteran's history of excessive noise exposure in 1969 and 
1970 while working in a ship fuel control room.  The Veteran 
reported constant ringing tinnitus beginning in 1969 and 
1970, and worsening during the past five years.  While noting 
that complaints of tinnitus cannot be proven or disproven, 
the November 2003 examiner opined that it was more likely 
than not that the Veteran's tinnitus had its onset during 
naval service.  The examiner found the Veteran's complaints 
of tinnitus to be credible with naval service.

In June 2008, the Veteran testified that he had ringing in 
his ears ever since service, and that hearing aids really did 
not help.
 
Given the nature of the disability, the in-service report of 
tinnitus, the post-service continuity of symptoms and current 
diagnosis, and the November 2003 examiner's opinion, the 
Board finds that the currently diagnosed tinnitus had its 
onset in service.  See Hodges v. West, 13 Vet. App. 287, as 
amended (2000).

B.  Diabetes Mellitus

The Veteran contends that service connection is warranted on 
the basis that his current diabetes mellitus is the result of 
exposure to herbicides in service.

VA regulations provide that, if a Veteran was exposed to a 
herbicide agent (to include Agent Orange) during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of  38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acne form diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia (CLL), multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all Veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii)).  Thus, a presumption of service 
connection arises for a Vietnam era Veteran (presumed exposed 
to herbicides, including Agent Orange) who later develops one 
of the conditions listed above.  

Service connection for disability claimed as due to exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303. 

As previously noted herein, Type 2 diabetes is listed among 
the diseases presumed to be associated with Agent Orange 
exposure.  38 C.F.R. § 3.309(e).  The record reflects that 
the Veteran was first diagnosed with adult-onset diabetes 
mellitus more than one year after his military discharge from 
service.  

As such, the central matter to be determined in this case is 
whether the Veteran is entitled to a presumption of exposure 
to Agent Orange based on service in Vietnam during the 
Vietnam era.  If so, service connection for his diagnosed 
diabetes may be granted on the basis that the disorder is 
presumed to be the result of in-service Agent Orange 
exposure.  

"Service in the Republic of Vietnam" (during the period 
beginning on January 9, 1962, and ending on May 7, 1975) 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  See also 
VAOPGCPREC 7-93 ("Service in Vietnam" does not include 
service of a Vietnam era veteran whose only contact with 
Vietnam was flying high-altitude missions in Vietnamese 
airspace.)

The U.S. Court of Appeals for the Federal Circuit has agreed 
with VA's interpretation of its regulations that "duty or 
visitation" in the Republic of Vietnam seems to contemplate 
actual presence on the landmass of the country.  Haas v. 
Peake, 525 F.3d 1168, 1186 (Fed. Cir. 2008), cert. denied, 
129 S.Ct. 1002 (2009).  Hence, a Veteran who never went 
ashore from ship on which he served in Vietnamese coastal 
waters is not entitled to a presumption of service connection 
for disabilities claimed as due to exposure to herbicides, 
including Agent Orange.  Id.

The Veteran's DD Form 214 reflects that he served in the U.S. 
Navy, and that he was awarded the Vietnam Service Medal with 
Four Bronze Star and the Vietnam Campaign Medal.  His service 
personnel records do not reflect duty or visitation in 
Vietnam, but do include several dates aboard ships that were 
in the official waters of the Republic of Vietnam.

Indeed, the Veteran acknowledges that he had never been 
assigned duty in the Republic of Vietnam.  Although stationed 
aboard ship on a tanker-U.S.S. Neches (AO 47), he contends 
that he had in-country service in Vietnam as a result of 
going ashore to test fuels as they were off-loaded, and to 
insure quality control of fluids being transferred.  He also 
contends that the ship traveled up rivers (inland waterways) 
to refuel river boat tenders.  In addition, the Veteran 
contends that he was exposed to Agent Orange when two barrel 
drums containing weed killer burst upon lifting and spilled 
below deck all over him.

The report of a November 2003 VA examination includes a 
diagnosis of diabetes mellitus, and an opinion that the 
Veteran likely was exposed to Agent Orange while serving on a 
ship that was an oil reservoir for a military base.

In April 2004, the Veteran submitted a statement from a 
former sailor, who indicated that the Veteran's ship 
supported the Seventh Fleet at Market Time and Yankee 
Station; and that the ship was put into the harbor of Cam 
Ranh Bay, Vietnam.

In June 2004, the Veteran submitted a statement from another 
former sailor who had been trained by the Veteran on 
procedures for taking samples from the main tank.  The main 
tank was below deck and under the cargo deck.  The former 
sailor indicated that, during the training a large amount of 
rotten, egg-smelling liquid (reddish in color) spilled upon 
them from the cargo deck and covered them from head to toe.  
The liquid was slimy, and dried very quickly.  They were told 
that the liquid was weed killer, which had been stored in 55-
gallon drums with an orange stripe.

Another statement from a former sailor submitted in June 2004 
indicates that the Veteran's ship went to Cam Ranh Bay to get 
medical attention for a sailor, and that some of the crew 
went ashore.  The sailor also indicated that the ship went up 
the Saigon River for a number of miles, and sent a party 
ashore with a dispatch bag.

In June 2004, the Veteran submitted a statement from a former 
navigator of the Veteran's ship, who indicated that cargo on 
the ship included 50-gallon drums of Agent Orange.  The 
navigator confirmed an accident and spillage of the 50-gallon 
drums when attempting to lift the cargo with a wire rope and 
webbing.

Another statement from a former sailor submitted in June 2004 
indicates that he remembered storing the 55-gallon drums with 
orange stripes on the cargo deck on the starboard side and 
above the ship fitter's shop.

In June 2008, the Veteran testified that a wire rope cinch 
was used to squeeze and lift the Agent Orange barrels, and 
two of the barrels burst above their heads.  The Veteran 
testified that he was drenched and angry, took a shower, and 
put all his clothing in the laundry.  The clothing came back 
in just rags; it was completely dissolved.

The Board finds that the evidence in support of the Veteran's 
claim includes the Veteran's service awards, his personnel 
records showing service aboard ships in official Vietnam 
waters, the various statements from former sailors who had 
served with the Veteran, and the Veteran's testimony.

The Board finds the Veteran's testimony credible, and 
supported by those who had served aboard ship with the 
Veteran.  The Veteran is competent to testify as to his 
experiences in service.  Military personnel are competent to 
testify as to their observations.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

The evidence supports a finding of the Veteran's actual 
exposure to Agent Orange while aboard ship in the official 
waters of the Republic of Vietnam.

Accordingly, service connection is warranted for diabetes 
mellitus.  In reaching this decision, the Board has extended 
the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.


ORDER

New and material evidence having been submitted, the claim 
for service connection for tinnitus is reopened; service 
connection for tinnitus is granted.

Service connection for diabetes mellitus is granted.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

PTSD 

The Veteran attributes his PTSD to a physical assault in 
service in March 1970.

The Veteran indicates that he was sleeping in his bunk aboard 
ship when another sailor, who was drunk and always wanting to 
fight, was brought in.  The sailor started hitting the 
Veteran in the head with a heavy brass pipe (dogging wrench), 
about twelve inches long.  The Veteran took several blows 
before he was able to get out of the bunk and yell for help.  
During the struggle the sailor got behind the Veteran and 
choked him with the pipe; the Veteran finally broke free.  
The sailor was placed in the ship's brig for three days, and 
later discharged.  The Veteran indicated that he never fully 
trusted anyone since that day.  The Veteran armed himself 
with a knife, and began sleeping elsewhere.

There is no mention of a physical assault in the official 
service records.  There is an April 2004 statement by another 
former sailor who recalled being awakened by yelling, and 
seeing the Veteran standing with a group of people.  The 
Veteran had blood on the back of his head, and indicated that 
he had been hit with a bar by the drunken sailor.  

A psychological evaluation in October 2003 includes a 
diagnosis of PTSD.

Although the Veteran underwent VA examinations in November 
2003 and in August 2004, the former examiner did not 
determined whether the Veteran met the criteria for a 
diagnosis of PTSD based on the in-service physical assault, 
as reported by the Veteran and corroborated.  The latter 
examiner did not indicate that he reviewed the claims folder 
and did not reconcile the private psychological examination 
report with the findings.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2008).  

Hypertension 

As noted above, service connection has been awarded for 
diabetes mellitus.  During a VA examination in November 2003, 
the Veteran reported that he was initially diagnosed with 
diabetes mellitus in 1985.  He also reported that his blood 
pressure was first recorded as elevated in 1985.  The 
examiner at that time indicated that the degree to which the 
Veteran's high blood pressure was related to his diabetes 
mellitus was unclear.

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the Veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination.  With regard to 
the Veteran's claimed physical assault, 
the examiner should indicate whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors.  The claims folder 
and a copy of this remand must be 
provided to the examiner prior to the 
examination.  

The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether the alleged stressor 
was sufficient to produce PTSD; and 
(2) whether it is at least as likely as 
not that there is a link between the 
current symptomatology and one or more of 
the in-service stressors found sufficient 
to produce PTSD by the examiner.  
In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  
The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that a psychiatric disorder 
other than PTSD is related to the 
Veteran's period of active service, or, 
in the case of psychoses, a period of one 
year following service.

Further, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents suggest the 
occurrence of one or more of the alleged 
in-service stressors.

2.  Afford the Veteran a VA 
examination(s) to identify all current 
disability underlying the Veteran's 
current complaints of hypertension.  If 
hypertension is diagnosed, the examiner 
should determine whether it is at least 
as likely as not that the Veteran's 
service-connected diabetes mellitus 
caused or increased the Veteran's 
hypertension.  If it increased pathology, 
the measurable degree of disability due 
to the diabetes mellitus should be 
specified. 

The examiner should provide a rationale 
for opinions offered.

The Veteran's claims file, to include a 
copy of this REMAND, must be provided to 
the examiner(s) designated to examine the 
Veteran, and the examination report 
should note review of the file.

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought are not 
fully granted, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran until he is notified by 
the RO or AMC; however, the Veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2008).  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


